      Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 1 of 14




SCOTT C. WILLIAMS (6687)
Attorney for Defendant
43 East 400 South
Salt Lake City, Utah 84lll
Telephone: (801)220-0700
Facsimile: (801) 364-3232
scwlegal@gmail.com


                         UNITED STATES DISTRICT COURT
                         CENTRAL DIVISION, DISTRICT OF UTAH


UNITED STATES OF AMERICA,                               DEFENDANT ISAIAH KINGSTON’S
                                                        REQUEST FOR RECONSIDERATION
       Plaintiff,                                       OF DETENTION

vs.
                                                              Case No. 2:18-cr-365-JNP
ISAIAH ELDEN KINGSTON,
                                                                District Court Judge Jill N. Parrish
                                                                Magistrate Judge Brooke Wells
       Defendant.




       Defendant Isaiah Kingston hereby respectfully requests that this Court reconsider his

pretrial detention, and argues that basic notions of due process together with changes in

circumstances and new information now available to this Court support a finding that he can and

should be released on conditions that will assure his appearance and ensure that he is not a danger

to the community or the criminal justice process.

      I.      DUE PROCESS CONCERNS WARRANT PRE-TRIAL RELEASE ON
              CONDITIONS

      This Court may reopen and reconsider Mr. Isaiah Kingston’s detention at any time before

trial, pursuant to U.S.C. § 3142(f), as circumstances may necessitate. United States v.
                                                 1
      Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 2 of 14




 Archambault, 240 F.Supp.2d 1082, ¶6 (DSD 2002), citing United States v. Black, 343 F.2d 34, 37

 (7th Cir. 1976). Factors that should be considered upon reopening the detention issue include not

 only the statutory factors, and factors drawn from case law applying the statute, but by due process

 concerns driven by the fundamental significance of pretrial detention:

       Aside from the gateway for further review provided by §3142(f), the Court believes that the
       detention issue must also be reopened for a more fundamental reason, that being, to examine
       the due process implications of [the defendant’s] continued detention.

Archambault, at ¶9. The Government acknowledges this principle in its recent pleading [Doc. 114]

at page 2, citing United States v. Cos, 198 F. App’x 727, 732 (10th Cir. 2006) (holding that “at some

point due process may require a release from pretrial detention or, at a minimum, a fresh proceeding”)

(emphasis added).

       In United States v. Salerno, 481 U.S. 739 (1987), United States Supreme Court held that

Congress had a legitimate regulatory goal in relation to the Bail Reform Act which allowed for pretrial

detention in certain cases. However, in the same decision, the Court acknowledged that it was

intimating “no view as to the point at which detention in a particular case might become extensively

prolonged, and therefore punitive, in relation to Congress’ regulatory goal.” Id. at 747, n.4. The

Archambault decision articulated this aspect of the Salerno decision, at ¶¶10-11, citing many cases from

various jurisdictions which stand for the settled proposition that prolonged pre-trial detention may

become excessive and consequently punitive so as to offend due process constraints.

       The District Court decision in United States v. Vastola, 652 F.Supp. 1446 (D.N.J. 1987)

provides an apt analogy to the present case, and involved the particular issues of how enlarging the time

before which a defendant can achieve a fair trial impacts the due process concerns of pre-trial detention.

In Vastola the defendants were ordered detained after their arrest, both by the magistrate judge, and

after appeal of that decision to the trial judge. Id. at 1447. The case involved numerous allegations and

                                                    2
       Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 3 of 14




extensive and voluminous discovery, in relation to which the parties agreed that it was “complex”

pursuant to 18 U.S.C. §3161(h)(8)(B)(ii). Id. For that reason, the trial was continued to begin just over

5 months after the defendant’s arrest. Id. However, three months into the detention, it became evident

that, due to the nature and extensiveness of the case, the trial date was not realistic, and it would instead

take closer to a total of one year to adequately prepare for a fair trial. Id. Based upon this enlargement

of time, and the reasons for it (which included dilatory discovery practice on the part of the

government), and despite the court’s initial detention findings and the fact that the charges carried a

presumption of detention, the court sua sponte reopened the issue of pre-trial detention. Id. The court

cited to the theme “that at some point due process may require a release from pretrial detention . . . .”

Id. citing United States v. Accetturo, 783 F.2d 382, 388 (3d Cir. 1986) and United States v. Claudio, 806

F.2d 334 (2d Cir. 1986). The court noted that the issue of delay is crucial due to the critical liberty

interest at stake and “the grave invasion of the most fundamental of all personal liberties that occurs

when preventative detention is ordered.” Id. at 1448, quoting United States v. Perry, 788 F.2d 100, 114

(3d Cir. 1986).

        The present case is virtually identical to the circumstances in Vastola, with the exception that in

the present case the Bail Reform Act places the burden on the Government overcome a presumption that

Isaiah Kingston should be released on conditions:

        At Isaiah Kingston’s initial appearance, and the time that this Court originally denied him

release, he was scheduled for trial on October 29, 2018. That trial date was vacated at a hearing

where only codefendant Lev Derman was present. This Court ultimately sua sponte set a trial date

for February 11, 2019. Trial has now been continued, over Isaiah’s objection, until May of 2019

based upon motion by codefendant Jacob Kingston, and on a continued finding that discovery is

voluminous and the case is especially complex. An honest consideration of the circumstances leads

inexorably to the reasonable belief that further continuances of the trial will occur by no fault of
                                                      3
      Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 4 of 14




Isaiah. The Government has repeatedly referred to an inevitable Second Superseding Indictment

that will represent the true scope of the case, though it has also repeatedly pushed back the date that

it expects to bring said indictment. Even when pressed by this Court at the most recent hearing, the

Government could not, or would not, give specific information of who would likely be added to the

lawsuit, nor how many or what additionally charges may be added. The Government would only

say that there could be as many as four additional defendants, including a corporate defendant. By

adding a myriad of different charges and additional defendants, the Second Superseding Indictment

will restart the speedy trial clock as to all defendants, beginning on the date that the last new

defendant is arraigned. Further, even in the unlikely event that the Government manages to get the

indictment returned, and the various new defendants arraigned, by the end of January, it defies

experience and common sense to believe that the new defendants will be able to locate and hire trial

counsel in a short period of time, which counsel will then agree that they can be ready for a two-

month trial to commence in May. Additionally, the myriad of possible motions and issues that may

apply to new co-defendants and new charges cannot begin to be predicted, all of which will further

toll time under the Speedy Trial Act.

         The Government has been, and continues to be, dilatory with regard to providing

 discovery. No discovery deadline has been met, and a cache of discovery was received as recently

 as December 28, 2018. The Government has also repeatedly referred to a “continuing

 investigation,” but has provided no discovery to date that has not been in the Government’s

 possession since early 2016. The Government has also repeatedly indicated its intention to

 withhold certain discovery until just before or during trial. Since the need to adequately review

 discovery, and prepare for trial in light of it, is important to a fair trial, discovery issues are likely

 to be the basis cited in future motions to continue trial by one or more co-defendants. (Discovery

                                                     4
      Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 5 of 14




issues are likely to generate motions for relief from this Court, which motions will toll the speedy

trial act.)

         Thus, as Isaiah Kingston languishes in his fifth month of jail, no reasonable prediction can

be made of when he will actually be tried, other than it seems likely it cannot reasonably occur

until the latter part of 2019—over a year after his arrest and original detention. None of this delay

is in any way attributable to Isaiah Kingston. And there was no exigency in bringing the initial

indictment against him, other than to save the statute of limitations on two 2013 money laundering

counts that were sexy to the Government because they involved an expensive car and an expensive

house (neither of which Isaiah Kingston ever had anything whatsoever to do with). There is

absolutely no evidence that Isaiah Kingston had any intentions of leaving his family and

community and fleeing in light of the WRE investigation. The matter was old news. In fact,

counsel has confirmed from the government attorneys involved in the filter team activity that

Isaiah was a cooperative party in the organization and review process, which was occurring

immediately prior to his arrest. Review of the discovery produced thus far also shows that the case

is based on old news and old claims long known to Isaiah, and materials mostly seized in the well-

publicized raids of February, 2016. Further, the discovery thus far produced does not seem to be

inculpatory or support the presentation made by the Government by way of hearsay at the original

detention hearing. All signs appear to support the proposition that the Government indicted Isaiah

Kingston at least a half of a year before it was truly ready to begin a formal prosecution.

         The Government’s position in relation to the Speedy Trial Act is that all time that is tolled

pursuant to §3161 provisions, is tolled as to the 90 day detention provisions at §3164. Their

argument has apparently won the day, at least thus far, and if it continues to do so, it is doubtful

that any defendant will ever have an automatic right to reconsideration of detention, for virtually

                                                   5
      Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 6 of 14




 any case activity by any party in the case—including the Government, who could file any manner

 of motion at any time—will toll time under the Speedy Trial Act. But what is undeniable is that

 notions of fairness and constitutional due process overarch all considerations of detention prior to

 trial. Where the period of delay becomes, as it has here, essentially indeterminable, and the

 reasons for the circumstance are primarily attributable to the Government, and are in no way

 attributable Isaiah Kingston, this Court should become increasingly concerned about giving greater

 weight to releasing him on conditions, even if this Court had initial concerns about doing so.

        The nature and extent of delay in the case, and where the blame lies in relation to such

 delay, have turned a regulatory pre-trial detention into a punitive one. The advantage gained by

 the Government in achieving pre-trial detention of a presumptively innocent defendant is

 immense: he has been stripped of his possessions—even his very clothing—and of his dignity; he

 has been isolated from his family and his resources; he has been isolated from his legal defense

 team and severely crippled in his ability to meaningfully assist in his own defense. Such power

 forms the underpinnings of the bedrock constitutional principles that lead us to American law’s

 abhorrence of the pre-trial imprisonment of presumptively innocent persons. As stated by Justice

 Thurgood Marshall in his dissenting opinion in Salerno:

       Honoring the presumption of innocence is often difficult; sometimes we must pay
       substantial social costs as a result of our commitment to the values we espouse. But at the
       end of the day the presumption of innocence protects the innocent; the shortcuts we take
       with those whom we believe to be guilty injure only those wrongfully accused and,
       ultimately, ourselves.
       Throughout the world today there are men, women, and children interned indefinitely,
       awaiting trials which may never come or which may be a mockery of the word, because
       their government believes them to be “dangerous.” Our Constitution, whose construction
       began two centuries ago, can shelter us forever from the evils of such unchecked power.

481 U.S. 739, 767 (1987) (Marshall, J., dissenting).



                                                  6
      Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 7 of 14




       As this Court noted at the most recent hearing, the present circumstances of this case have

resulted in a collision between continued pre-trial detention and the concepts of fundamental

fairness and due process. Isaiah Kingston respectfully requests that, in light of such considerations,

as well as because he can be effectively managed on conditions of pre-trial release, his detention

order be vacated, and that he be ordered released on conditions.

       II.     VARIOUS OTHER FACTORS AND NEW INFORMATION SUPPORT PRE-
               TRIAL RELEASE ON CONDITIONS

       Since this Court ordered Isaiah Kingston detained after an evidentiary hearing, new and

more fully developed information has become available which sheds light on some of the factors

that were apparently of concern to this Court. Some of the information is expected to be presented

in pleadings from Jacob Kingston and incorporated by reference. Other of the information comes

from materials provided in the discovery process. Isaiah respectfully asserts that this information

calls into question the strength of the Government’s presentation at the time of the original

detention hearings, and provides support for reconsidering Isaiah’s pre-trial detention, especially in

light of the burgeoning due process issues.

        New Information Does Not Support Key Detention Issues

        Review of the discovery ultimately provided by the Government sheds light on whether the

 Government was fully candid with this Court as to certain arguments and key issues presented at

 the initial detention hearing.

        Access to Money

        Much was made at the original detention hearing about movement of very large sums of

 money during the years prior to 2016. Large sums of that money were shown to have been sent to

 Turkey. The suggestion was that Isaiah must have some claim and access to such money, since he

 was held out to have some ownership in WRE, and, as CFO, had a roll in causing money transfer
                                                  7
     Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 8 of 14




activity with signing authority on some accounts.

       Nothing in the discovery so far received supports the Government’s argument to this Court

that Isaiah had meaningful authority over or actual personal access to any of the money, regardless

of what documents might exist with his name on them. All evidence shows that the normal CFO-

type tasks that he performed were in relation to deals and activity that did not originate with or

significantly involve him. The decisions about what transactions were to occur, with what other

persons or entities, for what purpose, and in what manner were made by others. (For instance, in

the lengthy probable cause statements provided in the various comprehensive search warrants that

were presented to the court in 2016 Isaiah’s name is never even mentioned. Throughout the

entirety of documents the name “Kingston” appears in connection only with the activity of Jacob

Kingston.) Isaiah effectuated money transfer and other activity through administering the

attendant transactional and ministerial needs. But nothing else about what he did for the company

suggests any personal stake in the proceeds. Unlike others, he did not run up charges on a

company credit card. He didn’t make personal withdrawals from any accounts for personal use.

He drew a salary, and lived very modestly in comparison to the company decision-makers and

those with true control. He had no authority or input regarding what money was sent where, or

what was to be done with money in Turkey, etc.. This fact is also made clear by other materials

received in discovery. The vast majority of the investigation and questioning of witnesses on such

topics was focused on persons other than Isaiah. The results of the questioning pointed to persons

other than Isaiah when it came to deciding how to obtain the money, what to do with money and

where to put it.

       A full detailed description of money transfer and investment activity is expected to be

presented imminently in pleadings filed by Jacob Kingston. Isaiah has been reliant on such a

                                                  8
     Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 9 of 14




presentation because he is unable to present the information, since he did not and does not know

about it. The full description by others is expected to bear this out, and demonstrate further that no

money ever sent to Turkey is or was available to Isaiah.

       Subsequent to 2016, the relevant companies for which Isaiah worked and their related bank

accounts have become insolvent, encumbered and restricted. There is no tenable argument that

Isaiah could now access any large sum of money for any use, much less to flee his devoted family.

(On or about his birthday, October 29, 2018, Isaiah received 150 birthday cards from members of

his family and community. His family and members of the community have visited him in jail

daily, and have attended each of his court hearings. These facts further bolster the important “ties

to the community” consideration under the circumstances.)

       Connections to Turkey

       Much was also made at the original detention hearing about connections to Turkey, and the

exotic nature of the country and its relationship with the United States. (Since the original hearing,

the issues involving the cleric have been resolved, and there is nothing to suggest that Turkey

would not honor its existing extradition agreement with the United States.) But the reality is, and

it is evident from discovery materials, nothing other than his involvement in wiring money there

connects Isaiah with Turkey. Isaiah himself had nothing to do with the contacts with Turkey,

including even going there. He did not know the individuals through which his brother ultimately

established Turkish relationships. Even as CFO he had practically no contact with any such

individuals. (It was learned at the detention hearing for Lev Dermen that by 2014 even Jacob

Kingston was off of the accounts through which the Turkish investing was ultimately done—

accounts that Isaiah never had anything to do with in the first place.) The reality is—known to the

Government through its own investigation—Isaiah has no connection to Turkey: he knows no one
                                                 9
    Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 10 of 14




related to the country, doesn’t go to the county, and has no interest in the country. (Maybe more

importantly, Turkey has no interest in Isaiah. It is incomprehensible that he could arrive there—by

illegal means and as a fugitive—and Turkey would take no action against him.)

       Other Matters

       The Government relied on text messages between Jacob and an individual referred to by

various pseudonyms, but is known to be Santiago Garcia. The messages appeared to relate to a

scam by Garcia to pretend to help bribe or even intimidate individuals. A far smaller batch of text

communications provided circumstantial evidence that Isaiah participated in taking money to

Garcia in connection with the scam. (There was no evidence that Isaiah knew anything specific

about the activity, such that intimidation of particular individuals was discussed between Garcia

and Jacob.) At the hearing the government witness admitted that it was known that Garcia had

once been on Washakie’s payroll. Over objection by the Government, it was also learned that

Garcia is presently working in the capacity of an informant for the government in return for

leniency in relation to criminal activity. (It has still not been disclosed what that activity was, and

what consideration Garcia is getting from the Government. In fact none of the discovery provided

thus far includes any materials, reports of information about the scam activity.)

       What this court was not told, but is being developed by review of the discovery and

defense investigation, is that when Garcia worked for Washakie, he routinely apparently gave

money and favors and offers of real property investments to officials and politicians, including

Utah Attorney General Sean Reyes. Nor was this Court told that Garcia had/has a vendetta against

the defendants because he was eventually fired for embezzling and other transgressions and

falsehoods. Further, as soon as this Court ordered the defendants detained, he embarked upon

attempting to fabricate documents, make misrepresentations in court pleadings, and steal three
                                                  10
    Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 11 of 14




parcels of land not owned by him, but in relation to which Isaiah was still on record.

       The Santiago Garcia text evidence used by the Government at the original detention

hearing appears to have been cherry picked, out of context, and incomplete. The Government has

not provided in discovery any information as to if and how Garcia prepared it, preserved it, and in

what full context it was developed. They have just presented the convenient portion to this court

without giving this Court the ability to assess the reliability of a source that the Government knows

would be called into serious question if this Court knew of his dishonest and criminal history and

motives against the defendants.

       Other Similar Prosecutions

       The sort of fraud alleged in the present case is nothing unusual or unique to this case. The

Government has prosecuted many other persons and corporations for the same sort of activity

alleged in the present prosecution. In fact, some of the prosecutions involved activity that was

alleged to have been done together with Washakie, through Jacob Kingston. The lengthy probable

cause sections of the various search warrants from 2016 provide details about these prosecutions,

most of which involved defendants entering into cooperation agreements with the Government,

and giving interviews in connection with the agreements. As indicated infra, when describing the

information given during the interviews, the probable cause statements do not reflect these

informants indicating specific involvement of Isaiah.

       Further, the nature of the information suffers from serious reliability concerns, since the

defendants in the other cases were providing their information in connection with efforts to

achieve leniency in relation to their admitted criminal activity. (It is noteworthy that the discovery

materials provided thus far appear to contradict the statements of the incentivized informants.)

       A review of the other related prosecutions also indicates that virtually no defendant in any
                                                 11
     Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 12 of 14




 of the cases was detained pending trial or sentencing, even though the cases involved large sums

 of fraud and potentially long prison sentences.

        Health Concerns

        Isaiah suffers serious and debilitating health problems due to his diagnosis of cancer, and

 especially his serious ulcerative colitis. This information was known to this Court at the original

 consideration of detention. What was not known was how ineffectively it would be treated and

 managed by his detention facility, and how worsening and debilitating it would become. He is not

 allowed to pursue the course of medication available to him prior to his incarceration, which was

 prescribed and was effective. His symptoms—especially his bleeding and eating challenges—

 have worsened daily. He has lost over 25 pounds. As his condition continues to deteriorate,

 counsel has become increasingly concerned that he is reaching a point where he cannot effectively

 participate in his defense.

                                           CONCLUSION

       Isaiah Kingston respectfully requests that this Court reconsider its original detention order

in light of the serious due process concerns and new information presented herein, together with

consideration of the likely course of the case, which the Government admits is mostly going to be

driven by a superseding indictment that it continues to put off. He implores this Court to

demonstrate a commitment to complying with all conditions of a release, which conditions can be

fashioned to ensure his appearance and lack of danger to others and the integrity of the criminal

justice process. (The Pretrial Risk Assessment (PTRA) instrument described in the initial Pretrial

Services Report provided to this Court indicates a 3% risk of failure to appear or have a new arrest.)

Such a release is the only means of allowing Isaiah an opportunity to prepare for a full and fair trial,

whenever that date should arrive in the indefinite future. It is also the only means of respecting
                                                   12
     Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 13 of 14




fundamental concepts of due process restraint on pre-trial incarceration which has become punitive

due to the approach taken by the Government.


                   Respectfully submitted this 31st day of December, 2018.

                                                      /s/ Scott C. Williams
                                                      Scott C. Williams
                                                     Attorney for Defendant Isaiah Kingston




                                                13
    Case 2:18-cr-00365-JNP-BCW Document 117 Filed 12/31/18 Page 14 of 14




                                       DELIVERY CERTIFICATE

       I certify that a true and correct copy of the foregoing was caused to be delivered, through

electronic filing, to the following:

             Leslie.a.goemaat@usdoj.gov
             Richard.m.rolwing@usdoj.gov
             Arthur.j.ewenczyk@usdoj.gov
             Joen.e.sulivan@usdoj.gov


       on the 31st day of December, 2018.

                                                        /s/ Jayme Mackay
